Citation Nr: 1514100	
Decision Date: 04/01/15    Archive Date: 04/09/15

DOCKET NO.  03-24 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1. Whether new and material evidence has been presented to reopen the claim of entitlement to service connection for asthma.

2.  Entitlement to service connection for asthma.

3. Whether new and material evidence has been presented to reopen the claim of entitlement to service connection for psoriasis claimed as lesions.

4.  Entitlement to service connection for psoriasis claimed as lesions.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The veteran had active service from February 1951 to February 1953.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The Veteran's claims have since been transferred to the St. Paul, Minnesota, RO.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for asthma and entitlement to service connection for psoriasis claimed as lesions are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed August 1994 rating decision denied the claim of service connection for asthma. 

2.  The evidence received since the August 1994 rating decision does relate to an unsubstantiated fact in the previously denied claim and raises a reasonable possibility of substantiating the claim for service connection for asthma.

3.  An unappealed August 1994 rating decision denied the claim of service connection for psoriasis claimed as lesions.
4.  The evidence received since the August 1994 rating decision does relate to an unsubstantiated fact in the previously denied claim and raises a reasonable possibility of substantiating the claim for service connection for psoriasis claimed as lesions.


CONCLUSIONS OF LAW

1.  The August 1994 rating decision denying service connection for asthma is final.  38 U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. § 20.1100 (2014).

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for asthma.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).

3.  The August 1994 rating decision denying service connection for psoriasis claimed as lesions is final.  38 U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. § 20.1100 (2014).

4.  New and material evidence has been received to reopen a claim of entitlement to service connection for psoriasis claimed as lesions.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material

Generally, an unappealed RO denial is final under 38 U.S.C.A. § 7105 (West 2002).  However, the Veteran may request that VA reopen his claim upon the receipt of "new and material" evidence.  38 U.S.C.A. § 5108 (West 2002).  If new and material evidence is presented or secured with respect to a claim that has been disallowed, VA must reopen the claim and review its former disposition.  Id.  See also Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

The Veteran's initial claims of entitlement to service connection for asthma and psoriasis claimed as lesions were originally denied by a rating decision dated August 1994.  The Veteran was notified in a letter dated in August 1994.  The basis for the original denial was a lack of service incurrence for asthma and a lack of aggravation in service for psoriasis claimed as lesions.  The Veteran did not appeal the decision; therefore, it became final.  38 U.S.C.A. §§ 7105 (West 2010); 38 C.F.R. § 20.1103 (2014).

The Veteran filed a claim to reopen in December 2001.  The Veteran was notified that both claims had been previously denied.  The evidence added to the record included various statements from the Veteran and his wife regarding the Veteran's exposure to radiation and the contention that both claims were based on that exposure.  The Board has carefully reviewed the newly submitted evidence.  And determined that the evidence is both new and material because it relates to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for asthma and psoriasis claimed as lesions.  The evidence provides information regarding potential presumptive incurrence in service or aggravation during service.    

As this newly submitted evidence pertains to the reason for the prior denial and raises the reasonable possibility of substantiating the Veteran's underlying claims, his request to reopen the previously disallowed claims of entitlement to service connection for asthma and entitlement to service connection for psoriasis claimed as lesions is granted.  38 C.F.R. § 3.156(a).  


ORDER

New and material evidence having been received, the application to reopen the claim of entitlement to service connection for asthma is granted, to that extent.

New and material evidence having been received, the application to reopen the claim of entitlement to service connection for psoriasis claimed as lesions is granted, to that extent.


REMAND

The Veteran's new theory of service connection, as noted above, is based upon exposure to ionizing radiation during the Veteran's period of active service.  

The Veteran contends that his unit, part of the 369th E.A.S.R., was sent to Camp Desert Rock in Nevada to participate in testing the Atomic Bomb.  The Veteran was present for four testing shots.  The Veteran stated that he was in a trench one mile from ground zero and the shock waves blew his helmet off.  Three testing sessions, were tower shots and one was an aerial drop.  He stated that one of the tower shots did not detonate and they had to wait in the trenches until the detonator was removed from the bomb.  He further stated that 30 minutes after each successful detonation they had to march through ground zero and then up to the contamination center to be checked for radiation.  He reported that while at ground zero they had to help clean up the area each time retrieving weapons, parts of tanks, old aircraft, buildings, and even parts of dead sheep that were not removed before the testing started.  He stated he wore a film badge that was charred from a detonation and those were thrown away.  The Veteran reported that he has had respiratory and skin problems since that time.  The Veteran's personnel records indicated that he was stationed at Camp Desert Rock, Nevada, from February 1952 to March 1952.  

Neither asthma nor psoriasis claimed as lesions, is on the list of the radiogenic diseases identified in 38 C.F.R. § 3.311(b)(2).  VA should nonetheless attempt to confirm whether the Veteran was exposed to ionizing radiation during his period of active service, and, if so, to obtain any unit or other records involving radiation exposure during the time in which the Veteran was serving in that unit.  On remand, VA should ask the service department and any other appropriate government agency/records custodian about the Veteran's possible exposure to ionizing radiation and, if a response cannot be given, to indicate the reason(s) why.  To this end, the RO, following attempts to locate the Veteran's unit records, should request that Defense Threat Reduction Agency (DTRA) or other appropriate agency provide a dose estimate.  See 38 C.F.R. § 3.311(b).  

The RO should then determine whether the prerequisites for referral to the Under Secretary for Benefits under 38 C.F.R. § 3.311(b) have been met.  Once a dose estimate is obtained, it is noted that any exposure higher than zero triggers a referral to the Under Secretary.  Wandel v. West, 11 Vet. App. 200, 205 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  The Veteran's claims were initially remanded to the RO in 2004 and have only recently returned having not even accomplished what the original remand requested.  That request is now moot.  Expedited handling is requested.)

1.  An attempt should be made to obtain the Veteran's unit records.  Specifically, VA must contact the Department of the Navy or any other applicable government depository and request information to determine whether, and to what extent, the Veteran was exposed to ionizing radiation while serving in the Navy and, if so, to obtain any unit records involving radiation exposure during the time the Veteran's unit was so exposed, if applicable.

2.  Following the completion of the records request, to the extent available, the RO should request a radiation dose estimate from the DTRA.  The information contained in the letter to DTRA should include the regulation under which the request is made (38 C.F.R. § 3.311); the appellant's name, address, and phone number; the Veteran's branch of service and service number; the Veteran's social security number; the Veteran's organization or unit of assignment at the time of exposure; dates of assignment at the radiation-risk activity; a full description of the duties at the radiation risk activity; and, a description of the disease claimed.  See Veterans Benefits Administration Fast Letter 04-20.

3.  After a dose estimate has been obtained, and if that estimate is greater than zero, the case should be referred to the Under Secretary for Benefits to obtain an opinion as to whether sound scientific and medical evidence supports the conclusion that it is at least as likely as not that the Veteran's asthma and psoriasis claimed as lesions resulted from exposure to ionizing radiation during active service.

4.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the action taken in the paragraphs above, the claim should be readjudicated.  

If the claim remains denied, a supplemental statement of the case should be provided to the appellant and her representative.  After the appellant has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


